Case: 15-30579      Document: 00513331716         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30579
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
TROY GERARD CHARLES,                                                      January 6, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:12-CV-2980


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff Troy Charles appeals the determination of the Commissioner of
Social Security denying him disability and supplemental security income
benefits. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-30579      Document: 00513331716        Page: 2     Date Filed: 01/06/2016



                                     No. 15-30579
                                            I
       Troy Charles applied for disability insurance benefits and supplemental
security income benefits on January 27, 2010, alleging disability due to
depression, dyslexia, hypertension, and poor vision. 1 He sought and was
granted an administrative hearing. An ALJ conducted the hearing on August
2, 2011, and then denied Charles’s request for benefits, finding that his
impairments were not severe. Charles asked the Appeals Council to review the
decision. After the Appeals Council refused, he filed suit in the district court,
which referred the matter to a magistrate judge and then adopted the opinion
of the magistrate judge affirming the ruling of the ALJ. Charles appeals.
                                            II
       “Our standard of review of social security disability claims is exceedingly
deferential and limited to two inquiries: whether substantial evidence supports
the ALJ's decision, and whether the ALJ applied the proper legal standards
when evaluating the evidence. Substantial evidence is enough that a
reasonable mind would support the conclusion. The evidence ‘must be more
than a scintilla, but it need not be a preponderance.’ Any findings of fact by the
Commissioner which are supported by substantial evidence are conclusive.” 2
                                           III
      In his analysis, the ALJ considered reports by a psychologist and a
medical doctor; both concluded that Charles was able to work. Charles’s
employment history, educational records, and self-reported daily activities
corroborated this result. The ALJ also reviewed records from Charles’s 2010
hospitalization, during which he was diagnosed with marijuana dependence



      1  At the subsequent administrative hearing, Charles’s representative also raised the
possibility of an intellectual disability.
       2 Taylor v. Astrue, 706 F.3d 600, 602 (5th Cir. 2012) (citations omitted) (quoting

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.1995)).
                                            2
     Case: 15-30579        Document: 00513331716           Page: 3     Date Filed: 01/06/2016


                                        No. 15-30579

and psychosis not otherwise specified. Finally, the ALJ considered a
psychological examination by Dr. Jerry Whiteman, which suggested that
Charles’s impairments were serious. Citing inconsistencies in the examination,
its reliance on Charles’s incomplete self-reporting, and Dr. Whiteman’s express
caution that the results were unreliable, the ALJ justifiably gave this report
no weight. 3
       After reviewing this evidence, the ALJ concluded that Charles suffered
from certain legally cognizable impairments, but was nonetheless ineligible for
benefits because the impairments were not severe. 4 Charles contests the ALJ’s
conclusion on two grounds.
       First, he argues that the ALJ ignored our decision in Stone v. Heckler,
which clarified that an impairment is “severe” unless it merely constitutes a
“slight abnormality.” 5 The record contradicts him, as the ALJ expressly
invoked the “slight abnormality” criterion. And even if the ALJ had not done
so, any resulting error would have been harmless, as substantial evidence
supports the finding that Charles’s impairments were not severe under the
Stone standard. 6




       3  See Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (“[W]hen good cause is
shown, less weight, little weight, or even no weight may be given to the physician's
testimony.”). The ALJ also found Charles a less than credible witness. For example, Charles
claimed poor vision, but the medical doctor’s report indicated that he had 20/20 vision.
Charles also failed to inform Dr. Whiteman of his history of daily marijuana use.
        4 See 20 C.F.R. § 404.1520(a); Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005)

(outlining the five-step analysis used to evaluate disability claims, the second step of which
concerns “whether the claimant has a severe impairment”; if the claimant’s impairment is
not severe, the analysis ends and the claimant is deemed not disabled).
        5 752 F.2d 1099, 1101 (5th Cir. 1985); see id. at 1106 (an ALJ’s ruling that fails to cite

Stone’s interpretation of the severity requirement is presumed to have used an incorrect
standard).
        6 See Taylor, 706 F.3d at 603 (applying harmless error analysis to an ALJ’s failure to

invoke Stone).

                                                3
     Case: 15-30579       Document: 00513331716          Page: 4     Date Filed: 01/06/2016


                                       No. 15-30579

       Second, Charles argues that new evidence undermines the ALJ’s ruling.
Specifically, he cites a supplemental report by Dr. Whiteman, completed after
the administrative hearing, in which Dr. Whiteman diagnosed him with mild
mental retardation. 7 The Appeals Council reviewed this report, but concluded
that it did not provide a basis for changing the ALJ’s decision. As the
magistrate judge noted, Dr. Whiteman’s supplemental report is of questionable
value, as it appears to again rely on Charles’s self-reporting (aspects of which
seem inconsistent with other evidence in the record). Even assuming its
validity, it does not outweigh the extensive record evidence demonstrating
Charles’s ability to work. 8
       The ALJ’s decision conforms to proper legal standards and is supported
by substantial evidence. We AFFIRM the district court's ruling upholding the
decision of the ALJ and reject Charles’s claims.




       7 This report is part of the administrative record because Charles submitted it to the
Appeals Council. See Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005).
       8 Charles argues that Dr. Whiteman’s diagnosis of mild mental retardation entitles

him to benefits under 20 C.F.R. § 404, Subpart P, Appendix 1 § 12.05(C). See 20 C.F.R. §
404.1520(a)(4)(iii) (an impairment that meets Appendix 1 criteria may entitle a claimant to
benefits). § 12.05(C), however, requires “[a] valid verbal, performance, or full scale IQ of 60
through 70 and a physical or other mental impairment imposing an additional and significant
work-related limitation of function” (emphasis added). Here, there is substantial evidence
that Charles lacks an additional and significant work-related limitation of function.

                                              4